DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a DIV of 14820633 filed on 08/07/2015, which is now Patent 10154905 is acknowledged.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Teresa Medler on 06/02/2021.

The application has been amended as follows: 
Claims 13-20 cancelled.
In claim 21, line 7, added “inner” after “distally-facing”.
In claim 24, lines 1-2, replaced “a distally-facing inner surface” with “the distally-facing inner surface”.
Allowable Subject Matter
Claims 8-12 and 21-27 allowed.
The following is an examiner’s statement of reasons for allowance: Regarding base claims 8 and 21, the prior art fails to disclose, in combination with other limitations of the claim, a prosthesis retainer disposed within the capsule segment having a proximally extending projection that when engage with a distally-facing inner surface of the capsule causing deflection of the catheter.
The closest prior art US 2013/0297012 to Willard discloses delivery system deflection mechanism having a catheter with a distal capsule retaining a prosthesis within the capsule and a deflection mechanism comprising an angled proximal and distal sheath that when rotate relative to each other would deflect the longitudinal axis of the distal sheath.  Prior art US 9,636,138 to Schneider discloses tissue-removing catheter having a hinge portion to pivot/deflect the distal portion of the catheter.  However, theses prior arts fail to disclose a prosthesis retainer disposed within the capsule segment having a proximally extending projection that when engage with a distally-facing inner surface of the capsule causing deflection of the catheter
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG SON DANG whose telephone number is (571)270-5809.  The examiner can normally be reached on Mon-Fri 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHONG SON H DANG/Primary Examiner, Art Unit 3771